            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

WILLIAM LEWIS RAMSEY
Reg. #12429-028                                           PLAINTIFF

v.                          No. 2:18-cv-126-DPM

MICHELLE WINGO, Physician Assistant,
Forrest City Correction Complex; and DOES,
Scheduling Committee for Medical Procedures,
Forrest City Correction Complex                       DEFENDANTS

                                 ORDER
      1. On de novo review, the Court adopts Magistrate Judge Volpe's
recommendation, NQ 25, and overrules Ramsey's objections, NQ 28.   FED.

R. CIV. P. 72(b)(3).
      2. Ramsey doesn't object to the recommendation on his official
capacity claims.       They will be dismissed with prejudice based on
sovereign immunity.
      3. In his objections, Ramsey claims that he couldn't exhaust his

individual capacity claims because the BOP's administrative procedure
was unavailable to him. He says he had his second step - an appeal to
the regional director- ready to file, but was refused indigent postage.
NQ 28 at 1. The records, though, undercut this claim. It doesn't appear
that Ramsey completed even the first step for the claims in this
lawsuit- a complaint to the Warden at the institutional level. NQ 23-1
at 12. None of the four grievances Ramsey filed after his injury were
about the claims in this case.     Ibid.   His unavailability argument
therefore fails. Ramsey's claims against Wingo and the Doe Defendants
will be dismissed without prejudice for failure to exhaust.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
